1. Democratic Republic of Congo, mass rape in South Kivu province (
The next item is the debate on six motions for resolutions on the Democratic Republic of Congo, mass rape in South Kivu province.
author. - Madam President, the Democratic Republic of Congo is something of a misnomer, as it is certainly not democratic, nor is it really a functioning republic. If it was, we could perhaps hope to see the government take action to prevent the mass rape of women and to prosecute those responsible for that heinous crime. But in reality the government has little authority over vast swathes of this anarchic country.
The latest mass rapes in South Kivu province are another sorry chapter in the violent and troubled history of the DRC, which is verging on being a failed state. Those crimes were allegedly committed by former rebels who had been integrated into the national army but then deserted. Perhaps the most frustrating aspect of this appalling case is that the perpetrators are unlikely ever to be brought to justice. Nevertheless, that should not stop us trying, as impunity is completely unacceptable in the modern world. Having the International Criminal Court as a body of global jurisprudence for such vile crimes offers us at least some glimmer of hope for the victims of this savagery to see some justice - victims to whom we say today that we in this Parliament will not ignore what has happened to you.
author. - Madam President, we have to remind ourselves that we are all responsible in different ways for what is happening because UN Resolution 1325 emphasises it is the responsibility of all states to put an end to impunity and prosecute those responsible for crimes against humanity and war crimes, including those relating to sexual or other violence against women and girls.
The time has come to go beyond condemnation; the Congolese Government and the UN should assume responsibility and take concrete action to end these atrocities. For the Congolese Government, for instance, it is necessary to make dealing with violence against women a national priority and put in place mechanisms such as establishing transitional justice to promote truth, requiring accountability for sexual violence; and organising a national campaign to heighten public awareness of the mass rape of women.
For the Commission: it is time to review the DRC's Country Strategy Paper and the national indicative programme of the EDF (2008-2013), with the objective of making the issue of mass rape and sexual violence against women a national priority to combat impunity. The EU's development funds to the DRC should be allocated as a matter of priority to providing medical, legal and social support for victims of sexual abuse and empowering women and girls as a way of preventing further sexual abuse.
Madam President, ladies and gentlemen, yet again, unfortunately, our Parliament has been called upon to express its clear condemnation of the mass rapes regularly committed, with total impunity ...
(The President interrupted the speaker)
in the Democratic Republic of Congo (DRC), in South Kivu province in particular.
The United Nations Organisation Stabilisation Mission in the Democratic Republic of Congo (MONUSCO) has not been able to afford sufficient protection against these mass rapes and it is the responsibility of the government of the DRC to guarantee safety on its territory and to protect civilians. The funds allocated only reach a very few of the victims, and coordination of the aid is in no way guaranteed.
It is crucial for the Commission to maintain the funding that it grants to humanitarian aid in eastern DRC.
The plan favouring a military solution to resolve the conflict in South Kivu has proved to be a failure. There must be a political solution to this conflict, and we cannot but lament the international community's lack of courage.
Finally, I would like to conclude by saying that the media also have an essential role to play, and they do not always play it. In particular, they should ensure that people remain involved and that public opinion is properly alerted to the issue.
author. - Madam President, the systematic and widespread practice of rape as a war crime may amount to crimes against humanity, according to the UN. The organisation has extended its mission to the DRC but, if our conclusion is that the mandate is insufficient to effectively intervene, we must encourage its revision. The UN must also carry out an independent inquiry so that we can learn about the scope and the scale of these horrific crimes. The impunity has to end. The international community, as well as the media, have an essential role to prevent sexual violence and to raise awareness. The authorities of the DRC must prioritise the ending of violence and of sexual violence in particular.
As a result of taboos, victims often do not speak out and, when they do, they risk being excluded from their communities. The fact that there are so many problems in the DRC must make us more vigilant and engaged. We must never allow a situation where rape is routine and where hundreds of thousands of people, particularly women, suffer in silence. At home we demand more transparency on the use of conflict minerals. We all use ICT products that potentially contain the minerals that fuel the conflicts in the DRC.
Madam President, it is with considerable emotion, anger and, at times, fury that I note that the issue of the raped women in eastern Congo is before us again. It is not the first time, and we remain powerless in the face of it.
I would simply like to say that I do not believe that we are powerless. We have been given a list of the decisions taken by the United Nations and the United Nations Organisation Stabilisation Mission in the Democratic Republic of Congo (MONUSCO). A law is currently being drawn up in the Democratic Republic of Congo to introduce particular laws covering this kind of violation. It has been mentioned that what is needed, in this part of the country where the civil war is getting under way again, are political negotiations.
However, I must tell you that there is something that I find particularly repellent. We are talking about women whom we have visited and to whom we have listened here in this Parliament. The fact is that these women, who have been raped, do not even have the right to abortion, and, today, the children of these rapes are rejected by all communities. That, today, is a human tragedy.
Do not think, ladies and gentlemen, that I am trying to put the issue of abortion back on the table in the light of these emergencies. In most current legislation prohibiting abortion, rape provides an exception to this rule; in Congo this is not yet the case, and these 100 women and the 300 more that we have met, will give birth to children that they do not love and who will become part of those children abandoned on the Congolese streets.
So this is indeed a human tragedy. I would like us to consider it further in another place, at another time. It is unacceptable from all points of view.
Madam President, ladies and gentlemen, the situation in South Kivu is very difficult. The long-standing conflict in the area gives rise to acts of violence on a daily basis. Since the beginning of the year alone, Médicins sans Frontières has helped 500 victims of mass rapes in the region of Fizi, in South Kivu. I agree with Mrs De Keyser that it is very frustrating that the number of mass rapes committed against the civilian population is consistently increasing in the west of the Democratic Republic of Congo, and that we have to talk about this once again. Yet we must talk about it, because sexual violence is unacceptable. We cannot remain silent on this issue. The local armed forces are not doing much to help in this situation. They are poorly trained and poorly equipped, and it is sometimes the case that the soldiers themselves are the rapists. As a result, it is incumbent upon us to provide more help to the victims. Instead of spending EUR 7 million on observing elections in the Democratic Republic of Congo, we should maybe consider earmarking these funds for helping victims and prosecuting sex offenders.
Madam President, crimes of sexual violence in South Kivu must be investigated and the perpetrators punished. It is essential to combat the culture of impunity in order to prevent atrocities like this from recurring. The European Union must make this issue a priority in their cooperation with the Democratic Republic of Congo, and must denounce and condemn the companies involved in mineral extraction which support the troops and armed militias who carry out these heinous crimes.
That is why it is also essential for the EU to raise other serious human rights violations with the Congolese authorities, such as the recent imprisonment of Agostinho Chicaia, an activist from Cabinda, Angola, who was detained on 20 June in Kinshasa airport when travelling on United Nations business. His arrest was carried out based on a blacklist drawn up by the Angolan authorities, who claim to not have requested the arrest. This is a Kafkaesque case which demonstrates that human rights are also violated in this way in the Democratic Republic of Congo. Agostinho Chicaia must be freed immediately, and the EU should also be insisting upon this.
Madam President, once again, women are the main victims of the conflicts. In Congo, sexual violence is once again being used as a weapon of humiliation to cause the maximum destruction of the adversary. Moreover, in this case, there are clear economic interests behind a conflict in which more decisive action on trade and on certain products that we use every day, the so-called 'conflict minerals', would be a real tool for peace.
I therefore call for greater supervision and determination in this particular respect, and I support the proposed resolution, which focuses on democracy in order to avoid violence and war. Moreover, I think it is important to remember that we should also ask more of the European institutions in terms of support for political processes, which is what always ends up resolving this kind of conflict. I hope that you all agree with me on this.
Madam President, there are not many of us here, but we are here and we are speaking out on behalf of Europe. Our voice must be heard. The country we are talking about is one of the poorest in Africa. On the one hand there is no power there, since anarchy rules and power is on the streets, and yet on the other hand there is a great deal of power, since it is in everyone's hands. Sometimes a representative of the authorities, a policeman or member of the armed forces, can decide over people's lives and health. This is terrible. I would like to say that the European Parliament is dealing with this matter once again, and it is once again issuing a very dramatic appeal to the authorities of the Democratic Republic of Congo to provide genuine protection for their own people. Finally, I would like to note that - as Mr Kaczmarek said - we really should think hard about what European taxpayers' money is being spent on in this context.
Madam President, just a few hours ago, I had an extensive telephone conversation with a Dutch aid worker in Kivu, in eastern Congo. He made it clear that he was genuinely pleased that the European Parliament, this House, is devoting its attention this morning to the acute poverty of the Congolese population, into whose well-being he is pouring his heart and soul. International attention - including the attention of this House this morning - that condemns the unpunished perpetration of atrocities and lawless violence in eastern Congo, together, for that matter, with the visible presence of the UN MONUSCO mission on the ground, has a real preventative effect and also breaks through the suffocating silence and suffering of the countless victims of mass rape.
For the rest, Commissioner, is the press report that I read yesterday that the judicial inquiry into the rape was suspended due to threats of reprisals true? That would be to send a terrible signal, especially for the victims and their families.
(DE) Madam President, unfortunately, crimes against humanity in the Democratic Republic of Congo go back over 150 years. The main exports of the Belgian colony were rubber, ivory and copper. The population was subjected to forced labour on the plantations and in the mines. The people who were exploiting them used very cruel methods. Delivery quotas were imposed on each village and, if these were not met, the inhabitants were punished. The punishments took the form of whippings, rape, amputations and mass executions. I believe that Europe and, in particular, colonial Europe needs to make amends for this.
Violence of this kind becomes a vicious circle down through the generations and simply generates more violence. Rape is used as a weapon of war to demonstrate the unlimited power which the rapists have over their victims and to humiliate and injure them. As well as destroying the souls of the women affected, it also breaks up entire families. In addition to the physical and mental effects of rape, it is also seen as shameful, particularly if the woman becomes pregnant. The ultimate consequence is that women are rejected by their families.
Another factor is the inability of the Democratic Republic of Congo to prosecute members of its own armed forces for crimes against international law. In the rare cases where a woman takes legal action against her torturer, she is given no legal protection. Crimes against humanity like these must not be tolerated. We must exert massive pressure, in particular financial pressure, on the Democratic Republic of Congo. It is totally unacceptable for Europe to cast its eye over the riches in the country and then to turn a blind eye to war crimes.
(RO) Madam President, I share the sentiments of those who condemn the crimes committed in the South Kivu province and the use of sexual violence as a weapon of war. According to local sources, roughly 40 rapes are committed every day, with the perpetrators often being members of the army or armed groups. At the moment, there is a lack of medical, social and legal assistance for victims, while the perpetrators of the crimes remain uninvestigated and unpunished. Protection must be provided to the 170 victims and to those who can testify so that an urgent, independent and impartial inquiry can be conducted in order to punish the perpetrators of these acts of violence in June.
We insist that this state and culture of impunity must end. I call on the Commission to urgently release additional funds for combating sexual violence and granting victim support. Financial pressure from the European Union must be used for this reason.
(LT) Madam President, sexual offences are among the most horrible types of crime, and in the Democratic Republic of Congo this type of crime is spreading like an epidemic. No measures, either national or international, are capable of stopping it. This helplessness is particularly clear, considering that United Nations peacekeepers are also unable to do anything. I agree with those colleagues who said that we need injections of cash, and the European Union must make an example, finding the funds to help crime victims and expose the perpetrators. Those international monopolies, which make phenomenal profits from Congo's natural assets and from poorly paid work, should not only feel a moral duty, but should also be obliged by the international community to contribute towards eradicating this epidemic.
(GA) Madam President, this is a scandalous, tragic, horrible and piteous affair. And again, it is the women who suffer the most.
This area has been described as the rape capital of the world. That is not a soubriquet that its citizens can be proud of, but it is probably true, because there is the rape of natural resources, which is destroying the wealth of the country and continuing the poverty cycle, and then the rape of women and children.
In particular, from 10 to 12 June, 170 women were raped. That is outlandish. The consequences for them, and for the children born as a result, are unbelievable. We therefore have to do everything in our power to try and bring some sense to bear on the situation, and particularly to get the government there to make the fight against rape a national priority, to combat impunity and eventually to bring the perpetrators to justice.
(RO) Madam President, this is not the first time that we have highlighted the situation in Congo, and we utterly condemn not only the atrocities committed with appalling regularity in that country, but also the passive attitude of the Congolese authorities. During the last five months, only 11 soldiers have appeared before a court, charged with rape. However, NGO reports talk about 400 000 women who have been raped in Congo during the last decade. According to the statistics, 48 women are raped every hour. This humanitarian crisis is exacerbated by impunity and the prejudices which turn rape into a taboo subject. Otherwise, victims are at risk of being excluded from their families and community. This is the case for many of the 121 women who reported that they were raped in June in South Kivu province.
I call on the Commission to provide funds and greater focus on setting up centres to care for the victims and on actions aimed at reintegrating them into their families and society. I also reiterate my call for an international criminal tribunal for Congo to be set up as the only viable solution against impunity. I also ask the authorities in EU countries to facilitate the process of obtaining a residence permit for rape victims who flee to the European Union.
(FI) Madam President, the eastern part of Congo has been involved in war in unstable conditions since the start of the 1990s, and sexual violence is an element of this warfare.
Thousands and thousands of women were raped in the period 2006-2007. Furthermore, the number of rapes has not gone down since then either, according to the latest international reports, in which the results of investigations are a lot grimmer than the earlier UN statistics. The most recent cases of mass rape are from this year: Kifaru's troops, who previously belonged to the Mai-Mai rebels, are suspected of raping more than 60 women in January, and now also, in June, almost 100 women in the Nakiele area.
The EU must put heavy pressure on the Congolese Government to bring an end to this situation and to bring the culprits to justice. The United Nations also needs to bring the situation in the region under control.
(FI) Madam President, the serious human rights violations that have taken place in Congo, especially those against women, are to be utterly condemned. Physical violence against women is one of the most serious breaches of human rights.
What makes an act especially serious in Congo is when the perpetrators of crimes are still soldiers in the country's army. The victims of mass rape in Congo are also entire families and communities. This outrageous crime will leave permanent scars on young women and girls for the rest of their lives. Those responsible must definitely be made to answer for what they have done.
Alongside the criminal investigations, it will be very important to protect the victims from being stigmatised and to offer them adequate help in their crisis, as well as legal and psychological support. Violence against women must be condemned in all its forms, and there should be more human rights education as a component of military training everywhere.
(RO) Madam President, I am thoroughly appalled by the mass rapes which occurred in June in South Kivu province. Unfortunately, the Democratic Republic of Congo has been the scene, over the last 20 years, of conflicts which have caused the largest number of casualties since the Second World War, more than 5 million. It already has a sad tradition of atrocities and serious human rights violations. I think that the European Union must show solidarity, support the victims of these atrocities and help, as far as possible, to find a lasting solution to an extremely difficult situation in the Democratic Republic of Congo. However, for now, the European Union must provide financial assistance as soon as possible to combat sexual violence and to provide help to the victims of this violence. The number-one priority must be to provide suitable medical care and support so that these victims can be integrated into Congolese society. We will need to be sure that the money is actually reaching the victims and is used to provide assistance.
(DE) Madam President, the Subcommittee on Human Rights has twice played host to a delegation of women from East Kivu, and on both occasions the women have told us about the atrocities taking place there. They have also explained to us what they are doing to bring the criminals to justice and how they are organising the lives of women in the area. Unfortunately, the members of the delegation also told us last week, and their information was highly credible, that the EU representatives in the Democratic Republic of Congo have not been able to meet with them over the last year to find out what can be done to help them. On the contrary, we were told that existing projects are even being stopped. Therefore, I am calling on the Commission to follow up on this issue and to rectify the situation. It would be appalling if small-scale projects like this which are aimed at helping victims could not be continued.
(FI) Madam President, war and unrest in the Democratic Republic of Congo have brought with them widespread sexual violence. The situation is worst in the east, in the North and South Kivu region, where they are also fighting over precious natural resources. The United Nations and international peacekeepers have clearly failed to protect both women and children there.
Rape is a cruelly demoralising tool of warfare. In addition to the mental and physical violence, it aids the spread of disease, and in many cases, the victims of rape end up being rejected by their community. It is tragic if there is no possibility of an abortion.
Too much time has passed in relation to how little has been done about all this. The EU and the UN need to get a grip on the situation and take real steps to investigate cases of mass rape in the Kivu region, and bring them to an end. EU funding to the Democratic Republic of Congo should have as its priority medical and legal assistance to rape victims, and should take account of the international fight against AIDS. Moreover, other breaches of human rights and the eradication of corruption should be placed higher up our agenda.
(SK) Madam President, in view of the failure of the Democratic Republic of Congo's judicial system to hold armed groups to account for their atrocities, I welcome the extension of the UN's mandate until 30 June 2012. At the same time, however, I would like to appeal to the UN Secretary-General's Special Representative in the Democratic Republic of Congo to ensure that the mandate is implemented rigorously, in order to avoid situations where rebels rape women and abuse children and whole families next door to the mission's camp, as happened in Luvungi.
We adopt very strict resolutions and measures against injustice elsewhere in the world and deploy entire armies, yet we treat genocides in Africa more benevolently. What other name, indeed, can we give to the events in the Democratic Republic of Congo between 1998 and 2003, when 5.5 million people perished, which is equivalent to the entire population of my own country, Slovakia, and 2 million were forced from their homes? We, too, should contribute towards a peaceful life for women and children in this war-torn African country through the more rigorous adoption of resolutions.
(CS) Madam President, war crimes such as mass rape, sex slavery or sterilisation are among the worst forms of humiliation. What is more, in Congo the victims of such crimes will be excluded from society for the rest of their lives.
It is alarming that the offenders from paramilitary groups and the armed forces are mostly not punished at all. The mandate of the UN blue helmets needs to be extended for another year, but what is also necessary is for the troops of the United Nations Organisation Stabilisation Mission in the Democratic Republic of Congo (MONUSCO) to start providing genuine protection for civilians, for President Kabila to announce a policy of zero tolerance for rape and for impartial investigations into such crimes to begin.
The authorities in Congo must have a programme for the reintegration of victims into society. The Commission ought to release funding for refuges, but it should also propose legislation which imposes labelling requirements on products containing minerals whose extraction is fuelling violence in the Kivu region.
(RO) Madam President, I too have certainly read a number of studies indicating how many rapes are being committed at the moment in the Democratic Republic of Congo. However, I regard as more serious the accounts from my colleague Véronique De Keyser, who has been there and seen how much the population is suffering and the sense of terror there is, especially among women and children. This situation must stop. We, the institutions of the European Union, must firmly demand here in this Parliament that the Congolese authorities carry out all the necessary investigations and punish those who are guilty. They must also provide counselling, including medical, legal and psychological, for all victims, who must be included in a protection programme. In addition, the entire international community, particularly women's organisations, must respond so that we can put an end to this situation in Congo.
Madam President, I will be very brief. These mass rapes have gone on for decades. Therefore we need to take vital action. It is vital that we support the NGOs which are bringing aid to the victims, and particularly the hospitals. However, can I please ask the Commission to bring forward a legislative proposal similar to the Dodd-Frank Act in the United States, which imposes reporting requirements on conflict materials in manufacturing? That way, those who profit from such atrocities will be held accountable. The arguments are there. It is no use saying that the Member States do not want to do it: it is up to us and the Commission to lead.
Member of the Commission. - Madam President, I would like to thank all the Members for their interest and their sensitive approach.
We all have again been appalled by perturbing news from Kivu, where a group of armed criminals abused and raped a considerable number of women in a systematic manner. These criminals were apparently ex-Mayi-Mayi deserting the Congolese armed forces after a transient and non-conclusive integration process.
This is an outrageous crime, and we are all concerned. It is therefore important to clarify the facts and bring the suspects before a court. In this regard we have been informed that a prosecutor of the Democratic Republic of Congo, supported by MONUSCO, should now be in the field in order to collect legal evidence and to prepare a prosecution case. We demand that the DRC authorities address this issue as a matter of urgency and to deliver justice.
However, indignation is not enough: I can understand this, and so we must all ask what further action needs to be taken, including by the United Nations Security Council and MONUSCO. Naturally, support for victims should be an immediate priority, and the EU is already committed to providing medical care and mitigating suffering. I can agree with you that victim support, especially healthcare, is one of the agreed priorities here, and I would like to inform you that the EU is at the forefront of these efforts through ECHO and development-funded health support actions. In addition, support for prevention, awareness-raising initiatives and political pressure is also part of the EU approach. These efforts will continue.
Sexual violence and rape continue to be pervasive in the DRC, with more than 15 000 reported cases in 2009, according to the United Nations: 15 000 rapes. It is therefore important to address the root causes of this serious issue and to ensure that Congolese justice will not remain confined to episodic reaction. The root causes are known: they lie within the endless conflicts in the eastern territory of the Republic of Congo and the absence of the rule of law in a context where the state authority remains to be concretised. Importantly, the prevalence of sexual violence both reflects and perpetuates the subordinate status of most women throughout the country.
It also has a very negative impact on a lot of children being born, as Ms de Keyser pointed out. To improve this situation, it is important to continue military and non-military action against the rebels. In this regard, it is important to bear in mind that this type of conflict - in many cases involving groups without a real political agenda, or criminals from neighbouring countries - is difficult to address in the short term. However, it is more and more urgent that decisive steps are taken in reforming the security sector. The persistent poor condition of defence, the police and justice in the Congo greatly worsens the situation.
The European Union therefore urges the Congolese authorities to give renewed priority to this challenge. Failure to make substantial progress in the defence, police and justice sectors will jeopardise the sustainability of achievements made in the economic, social and political areas. In this period of elections, tackling these issues should undoubtedly be an agenda shared by all Congolese democratic forces, as the future of the whole country is at stake.
The EU is already providing support to the security sector reform through common security and defence policy missions and the European Commission, as well as bilateral support from Member States. These actions pay particular attention to the need to combat sexual violence; for example, EUPOL has deployed a specific team of experts on sexual violence in Goma (a city in North Kivu). Support to victims also needs to be continued. The EU is ready to do more if common ground for progress is found with Member States and the Republic of Congo authorities. However, this is an area where the ultimate responsibility will always lie with the DRC itself and where the Congolese Government needs to show true leadership and determination.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
Ever since it gained independence, the Democratic Republic of Congo has been the scene of sustained fighting, as a result of which millions of people have died or been forced to relocate. These conflicts have plunged the country into a humanitarian disaster, and have meant that any guarantee of fundamental human rights being observed is an illusion. The people suffering most in this situation are normal citizens, who are living in constant fear for their lives and their families, and who are functioning in extreme poverty, without any work and without any schooling. The situation is most critical in the Kivu province. In spite of the 'Act of Commitment' signed on 23 January 2008, in which the armed groups operating in the province of South Kivu committed themselves to stopping the atrocities, it is still the case that murders, rapes, torture of the civilian population and the conscription of child soldiers are daily occurrences there. However, the crime committed most frequently by all sides in the conflict is mass rapes of women. These women are in a tragic situation. They do not receive any psychological help as a result of the dreadful state of the health service, and most of the time they are left on their own, helpless, intimidated and frequently rejected by their husbands, who regard them as disgraced. The authorities of the Democratic Republic of Congo are responding sluggishly to such an enormous human tragedy, ignoring the problem and leaving the citizens of Congo without help and the perpetrators unpunished. We have to realise that the temporary stabilisation of the situation in the Democratic Republic of Congo is a façade, behind which indescribable atrocities are taking place while the world looks on.